DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (Pub. No.: US 2017/0123423 A1).
Regarding claim 1, Sako discloses a method of controlling an autonomous vehicle assigned to a passenger, the method comprising:
 	sending to the vehicle, by one or more processors of a fleet management system, information identifying an intermediate destination and a final destination for a trip to be performed by the vehicle (¶¶ 37, 47, 208 “plurality of destinations”);
 	determining, by the one or more processors, an amount of time the vehicle is likely to be waiting for the passenger to return to the vehicle after being dropped off at the intermediate destination (Wait at spot B, Estimate predetermined time on the basis of information for calculating predetermined time, FIG. 11);
 	determining, by the one or more processors, one or more activities the vehicle should perform during the determined amount of time based on a hierarchy of preferences (Continue to move or wait at the parking place in accordance with estimate predetermined time, FIG. 12); and
 	sending to the vehicle, by the one or more processors, one or more instructions in order to cause the vehicle to perform the determined one or more activities (Move or wait at spot C, FIG. 12).

Regarding claim 15, Sako discloses a fleet management system for causing an autonomous vehicle to perform one or more activities, the fleet management system comprising:
 	a storage system (134, FIG. 1); and
 	one or more processors coupled to the storage system (101, FIG. 1), the one or more processors configured to:
 	send information to the vehicle that identifies an intermediate destination and a final destination for a trip to be performed by the vehicle (¶¶ 37, 47, 208 “plurality of destinations”);
 	determine an amount of time the vehicle is likely to be waiting for a passenger to return to the vehicle after being dropped off at the intermediate destination (Wait at spot B, Estimate predetermined time on the basis of information for calculating predetermined time, FIG. 11);
 	determine one or more activities the vehicle should perform during the determined amount of time based on a hierarchy of preferences (Continue to move or wait at the parking place in accordance with estimate predetermined time, FIG. 12); and
 	send one or more instructions to the vehicle in order to cause the vehicle to perform the determined one or more activities (Move or wait at spot C, FIG. 12).

Allowable Subject Matter
Claims 2 – 14 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663